h JONES, J.,
dissenting with reasons.
In the instant case, the original judgment granting the forfeiture was clearly improper. However, on rehearing, the district court reconsidered his position, and correctly vacated and set aside the original judgment.
According to the record, Mr. Watts clearly indicated to the district court, the district attorney and to the Plaquemines Parish Sheriffs office that he intended to reclaim his property once the criminal charges against him were dismissed. After taking judicial notice of the dismissal of criminal charges against Mr. Watts, I find that it would be totally improper for this Court to classify Mr. Watts’ vehicle and his currency as “fruits” of an illicit drug trade.
Therefore, having determined that the district court accurately resolved the issue surrounding the custody of Mr. Watts’ vehicle and currency on rehearing, I would affirm the judgment of the district court.